Per Curiam.
Certiorari was granted to review a decision of the Workmen’s Compensation Commission (1) awarding death benefits upon findings by a majority of the commission (which reversed contrary findings by a compensation judge) that the employee’s heart attack and resulting death were work-related, and (2) denying employer-insurer’s petitions to reopen to take additional evidence.
Applying oft-repeated rules governing our scope of review of factual findings based upon conflicting testimony of both lay and expert witnesses, we are satisfied that there is ample evidence to support the commission’s finding of causal relationship between decedent’s work activities, his heart attack, and his resulting death. See, Grabowski v. Great Northern Oil Co. 283 Minn. 205, 167 N. W. 2d 14 (1969); Dudovitz v. Shoppers City, Inc. 282 Minn. 322, 164 N. W. 2d 873 (1969). There is also ample justification to sustain the commission’s discretionary refusal to reopen the proceeding upon a determination that the additional evidence sought to be submitted by the employer-insurer on rehearing was neither “new” or “significant” nor unavailable at the time of the hearing on the merits.
Respondent is allowed attorney’s fees, payable to her attorney, in the amount of $400.
Affirmed.